EXHIBIT 10.8
PROTECTED BY FRE 408




TERM SHEET FOR
PROPOSED AMENDMENT TO SETTLEMENT AGREEMENT
BETWEEN PARAGON OFFSHORE PLC AND NOBLE CORPORATION PLC




This term sheet (“Term Sheet”) sets forth the principal terms of a proposed
amendment to the compromise and settlement between Paragon Offshore plc
(“Paragon”) and Noble Corporation plc (“Noble,” and, together with Paragon, the
“Parties”) with respect to the matters described in the Definitive Settlement
Agreement, dated as of April 29, 2016 (the “Settlement Agreement”), by and
between Paragon and Noble.


Promptly following the execution of this Term Sheet, the Parties agree to work
in good faith to negotiate and finalize the terms of the Amendment (as defined
below) which incorporates (unless otherwise mutually agreed to the contrary in
writing), in all material respects, the terms and conditions contemplated
hereby.


Neither this Term Sheet nor the discussions, negotiations or other activities
related to the subject matter herein create any binding obligations, liabilities
or duties with respect to any Party. A binding agreement with respect to the
matters referred to herein will result, if at all, only upon the execution and
delivery of an amendment to the Settlement Agreement reasonably satisfactory in
form and substance to the Parties (the “Amendment”), and subject to the terms
and conditions set forth therein. Any Amendment will be subject to the approval
of the Bankruptcy Court (as defined in the Settlement Agreement). For purposes
of this Term Sheet, the term “Amendment” does not include this Term Sheet or any
other preliminary written agreement, nor does it include any oral or written
agreement in principle or the offer or acceptance of an offer by any Party to
the Settlement Agreement.


This Term Sheet is protected by Rule 408 of the Federal Rules of Evidence and
all other applicable statutes and doctrines protecting the use or disclosure of
confidential information and information exchanged in the context of settlement
discussions.


Unless otherwise defined herein, capitalized terms used herein shall have the
meanings ascribed to them in that certain tax sharing agreement, dated as of
July 31, 2014, between the Parties (the “Tax Sharing Agreement”), or, where
relevant, the form of the amendment to the tax sharing agreement attached as
Exhibit B to the Settlement Agreement (the “Amendment to Tax Sharing Agreement”)
to be executed upon the closing of the Settlement Agreement.





--------------------------------------------------------------------------------

EXHIBIT 10.8
PROTECTED BY FRE 408


Amendment to Tax Sharing Agreement
The Parties propose that the Amendment to Tax Sharing Agreement be amended to
provide that, during the Mexican Tax Indemnity Deferral Period, Paragon shall be
entitled to deliver a Paragon Note (as defined below), in lieu of cash, to Noble
in payment of any amount that Paragon owes Noble in respect of Specified Mexican
Taxes and Reimbursable Expenses (as defined below) under the Amendment to Tax
Sharing Agreement up to an aggregate amount of $5 million.


For the avoidance of doubt, (i) Paragon shall not be entitled to deliver to
Noble any Paragon Note in payment of any amount in respect of Specified Mexican
Taxes or Reimbursable Expenses to the extent the aggregate principal amount(s)
of such Paragon Note and all other Paragon Notes, if any, previously delivered
to Noble in payment of any amount in respect of Specified Mexican Taxes and
Reimbursable Expenses would exceed $5 million, (ii) the amounts that may be paid
with a Paragon Note include amounts owed for all out-of-pocket costs and
expenses (e.g. professional fees, court costs, third-party storage fees, etc.)
required to be reimbursed to Noble by Paragon (“Reimbursable Expenses”), and
(iii) Paragon shall be required to pay any amount or amounts that Paragon owes
Noble during the Mexican Tax Indemnity Deferral Period in respect of Specified
Mexican Taxes and Reimbursable Expenses under the Amendment to Tax Sharing
Agreement in excess of an aggregate of $5 million.


“Mexican Tax Indemnity Deferral Period” means the first four years after the
Paragon Plan Closing (as defined in the Settlement Agreement).







--------------------------------------------------------------------------------

EXHIBIT 10.8
PROTECTED BY FRE 408


Paragon Notes
“Paragon Notes” means one or more promissory notes issued by Paragon and payable
to Noble with the following terms:


•    Term: All remaining principal and accrued but unpaid interest shall be due
and payable on the earliest of the (i) liquidation or dissolution of Paragon,
(ii) the sale of all or substantially all of the assets of Paragon, (iii) the
voluntary or involuntary bankruptcy of Paragon following the Effective Date1 of
the Plan, (iv) any acceleration of any other debt facility in excess of a de
minimis amount under which Paragon is an obligor or guarantor, or (v) the fourth
anniversary of the Effective Date.
•    Amortization: No amortization other than mandatory upon maturity.
•    Interest Rate: The Paragon Notes shall bear interest at either: 12% if paid
in cash or, at the election of Paragon, 15% if paid in kind.
•    Default Interest Rate: All past due amounts (principal and interest) to
bear interest at the applicable Interest Rate in effect plus 200 basis points.
•    Interest Payments: Payments of interest only will be due semiannually, in
arrears, on each of June 1 and December 31 in cash, until maturity; provided,
that Paragon shall have the option to pay any such interest on a payment in kind
basis by issuing an additional Paragon Note with a principal amount equal to the
amount of interest accrued at the applicable payment in kind interest rate.
•    Prepayment: Prepayable, in whole or in part, at any time without penalty.
•    Other provisions: The Paragon Notes will contain other customary provisions
common in commercial promissory notes including provisions regarding default,
acceleration, governing law, enforcement and payment instructions.
 1“Effective Date” shall have the meaning ascribed to such term in the Second
Amended Joint Chapter 11 Plan of Paragon Offshore PLC and its Affiliated Debtors
(Docket No. 318) filed by Paragon and its affiliated debtors and debtors and
possession in the Chapter 11 cases captioned In re Paragon Offshore PLC, Case
No. 16-10386 (CSS) (Bankr. D. Del), as the same may be amended upon the consent
of Noble and consistent with this term sheet (the “Plan”).







--------------------------------------------------------------------------------

EXHIBIT 10.8
PROTECTED BY FRE 408


Implementation
Effective as of the Effective Date, the Parties will modify applicable
provisions of the Amendment to Tax Sharing Agreement to be consistent with the
terms hereof. Otherwise, the Amendment to Tax Sharing Agreement will remain as
provided in the Settlement Agreement, without modification thereto.


The Parties intend to seek to negotiate the Amendment on terms substantially
consistent with the terms in this Term Sheet and, upon execution of such
Amendment by the Parties, Paragon shall seek approval of the Settlement
Agreement, as amended by the Amendment, with the Bankruptcy Court in a Chapter
11 proceeding.


Notwithstanding anything herein to the contrary, the Parties' obligations under
“Amendment to Tax Sharing Agreement”, “Paragon Notes”, “Negotiation and
Settlement of Certain Tax Liabilities” and “Implementation” are subject to
consummation of the Plan, which will incorporate the terms of this proposed
settlement.


Publicity
Each Party will reasonably cooperate with respect to any public announcement or
other public disclosure regarding this Term Sheet or the matters addressed
hereby.


Governing Law
The enforceable obligations of the Parties under this Term Sheet shall be
construed and enforced in accordance with, and the rights of the Parties
thereunder shall be governed by, the laws of the State of New York, without
giving effect to the conflict of laws principles thereof.


Counterparts
This Term Sheet may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Execution copies of this Term Sheet delivered by
facsimile or PDF shall be deemed to be an original for the purposes of this
paragraph.







--------------------------------------------------------------------------------

EXHIBIT 10.8
PROTECTED BY FRE 408




IN WITNESS WHEREOF, the undersigned have executed this Term Sheet as of August
5, 2016.


PARAGON OFFSHORE PLC




By:    _/s/ Randall D. Stilley________
Name: Randall D. Stilley
Title: President and CEO




NOBLE CORPORATION PLC




By:    _/s/ Dennis J. Lubojacky______
Name: Dennis J. Lubojacky
Title: Chief Financial Officer, Vice President, Controller and Treasurer




